Case 2:19-cv-09949-RGK-PJW Document 14 Filed 12/18/19 Page1lof2 Page ID #:118

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

2:18-cv-08588-RGK-PJW;
2:18-cv-08566-RGK-PJW;
2:18-cv-08570-RGK-PJW;
2:18-cv-08578-RGK-PJW;
2:18-cv-08592-RGK-PJIW;
2:18-cv-08555-RGK-PJW;
2:18-cv-08723-RGK-PJW;
2:18-cv-08730-RGK-PJIW;
2:18-cv-08747-RGK-PJW;
2:18-cv-08749-RGK-PJIW;
2:18-cv-08753-RGK-PJW;
2:18-cv-08759-RGK-PJW;
2:18-cv-08763-RGK-PJIW;
2:19-cv-07048-RGK-PJIW;
2:19-cv-07032-RGK-PIW;
2:19-cv-09949-RGK-PJW

Case No.

2:18-cv-08565-RGK-PJW;
2:18-cv-08568-RGK-PIW;
2:18-cv-08577-RGK-PJW;
2:18-cv-08579-RGK-PJIW;
2:18-cv-08551-RGK-PJW;
2:18-cv-08556-RGK-PJW;
2:18-cv-08423-RGK-PJW;
2:18-cv-08569-RGK-PJW;
2:18-cv-08748-RGK-PJW;
2:18-cv-08750-RGK-PJW;
2:18-cv-08754-RGK-PJW;
2:18-cv-08760-RGK-PJW;
2:18-cv-08764-RGK-PJW;
2:19-cv-07039-RGK-PJIW;
2:19-cv-07044-RGK-PJW;

 

Title
Arizona Accounts

Date December 18, 2019

 

Related cases to In the Matter of Seizure of: Any and all funds held in Republic Bank of

 

 

Present: The Honorable

R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

Sharon L. Williams

Not Reported

N/A

 

Deputy Clerk

Attorneys Present for Plaintiff:

Not Present

Proceedings:

Court Reporter / Recorder

Tape No.

Attorneys Present for Defendants:

Not Present

(IN CHAMBERS) Order Consolidating Related Cases

These related civil forfeiture actions arise from charges in the ongoing criminal

proceeding United States v. Lacey, No. 18-CR-422-PHX-SPL (D. Ariz.).

On November 26, 2019, this Court issued an Order to the parties to show cause why these
actions should not be consolidated into a single case pursuant to Federal Rule of Civil Procedure

42(a) based on their common questions of law and fact [DE 125]!.

 

+ For the sake of simplicity, the docket entries in this order refer to Case No. 2:18-cv-06742-RGK-PJW, which the Court

does not order consolidated at this time.

 

CV-90 (06/04)

CIVIL MINUTES - GENERAL

Page 1 of 2
Case 2:19-cv-09949-RGK-PJW Document 14 Filed 12/18/19 Page 2of2 Page ID #:119

Title Related cases to In the Matter of Seizure of: Any and all funds held in Republic Bank of
Arizona Accounts

 

Upon review and consideration of the Parties’ Responses [DE 126 and 129], the Court
orders the above-captioned civil forfeiture actions Consolidated into case number 2:18-cv-
08420-RGK-PJW.

This case is now closed. Counsel are directed to file all further documents under Case No. 2:18-
cv-08420-RGK-PJW only.

The Court further orders Plaintiff United States to file a Consolidated Master Complaint
encompassing the above forfeiture actions by January 6, 2020.

Claimants will file their Answer to the Consolidated Master Complaint by January 21,
2020.

IT IS SO ORDERED.

 

Initials of Preparer

 
